Citation Nr: 0410078	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for healed fracture of left 
ankle with painful motion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied an increased rating for the veteran's 
service-connected left ankle disability.  The veteran was notified 
of the rating action in January 2002.  He filed a notice of 
disagreement in August 2002.  The RO issued a statement of the 
case in September 2002 and received the veteran's substantive 
appeal later that month.  

For the reasons set forth below, the matter on appeal is remanded 
to the RO, via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  

REMAND

For the reasons set forth below, the veteran's claim for an 
increased rating must be remanded for additional development and 
adjudication.  

As a preliminary matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the development of 
a claim that was not well grounded.  This liberalizing law is 
applicable to this claim because it is currently pending before 
VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

In this regard, the veteran is entitled to a thorough and 
contemporaneous examination that takes into account the records of 
prior medical treatment.  38 U.S.C.A. § 5103A(d).  Moreover, a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
this matter, the veteran was afforded an examination in connection 
with his claim in September 2001.  However, since such 
examination, the veteran has alleged that his left ankle condition 
worsened in severity.  In particular, and on his VA Form 9, Appeal 
to the Board of Veterans' Appeals, filed in September 2002, the 
veteran indicated that he could not bend his foot in or out due to 
his left ankle.  Additionally, he reported that the ankle was in 
constant pain and necessitated a recent change in prescribed 
medication.  Thus, the Board finds that another examination is 
necessary to determine the current severity of the veteran's ankle 
disability.  

The veteran is hereby advised that a failure to report to any such 
scheduled examination, without good cause, may well result in a 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo an examination, the 
RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The veteran indicated on his 
substantive appeal that he received recent treatment at the VA 
Medical Center in Greenville, South Carolina.  Records after 
August 2001 have not been associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed in 38 
C.F.R. § 3.159, as regards requesting medical records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via the AMC 
in Washington, D.C.) for the following actions:

1.  The RO should request that the Greeneville VAMC furnish all 
pertinent records of evaluation and/or treatment of the veteran 
from August 2001 to the present.  In requesting these records, the 
RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003).  All records and/or responses received should be 
associated with the claims file.  

2.  After all records and/or responses from each contacted entity 
are associated with the claims file the RO should arrange for the 
veteran to undergo VA examination of the left ankle. The entire 
claims file must be made available to the physician designated to 
examine the veteran, and the examination report must include 
discussion of the veteran's documented medical history and 
assertions.  All indicated tests and studies, should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  

The examiner should undertake range of motion studies of the left 
ankle, specifically identifying any excursion of motion 
accompanied by pain.  The examiner should identify any objective 
evidence of pain and attempt to assess the extent of any pain.  

Tests of joint motion against varying resistance should be 
performed.  The extent of any incoordination, weakened movement 
and excess fatigability on use should be described.  To the extent 
possible the functional impairment due to incoordination, weakened 
movement and excess fatigability on use should be assessed in 
terms of additional degrees of limitation of motion.  

The examiner should also express an opinion concerning whether 
there would be additional functional impairment on repeated use 
and during flare-ups (if the veteran describes flare-ups), and, if 
feasible, express this in terms of additional degrees of 
limitation of motion on repeated use or during flare-ups.  If this 
is not possible, the examiner should so state.  

The examiner should provide an opinion concerning whether there is 
any instability of the left ankle.  The examiner should also 
determine if the ankle locks and if so the frequency of the 
locking.  

The examiner should set forth all examination findings, along with 
the complete rationale for the conclusions reached, in a printed 
(typewritten) report.  

3.  If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the claims file copies of 
any notice(s) of the date and time of such examination sent to the 
veteran by the pertinent VA medical facility.  The medical 
facility should indicate whether any notice that was sent was 
returned as undeliverable. 

4.  To help avoid a future remand, the RO must ensure that all 
requested notification and development action has been 
accomplished to the extent possible, in compliance with this 
REMAND.  If any action is not in complete compliance with the 
directives of this remand, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA and 
any other applicable legal precedent has been accomplished.  

6.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case (to include clear reasons and 
bases for the RO's determinations), and afford them the 
appropriate me period for response before the claims file is 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



